Citation Nr: 0030537	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for memory loss, due to 
an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a sleep disorder, as due to an undiagnosed 
illness.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for fatigue, as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from June 1969 to 
June 1971, and from December 1990 to April 1991.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decisions dated in January 1997 and June 1998, 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The file was later transferred 
to the Winston-Salem, North Carolina RO.

The issues of entitlement to service connection for major 
depression, and entitlement to service connection for memory 
loss, due to an undiagnosed illness, are addressed in the 
remand section of this decision.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for a sleep disorder and fatigue, due to an undiagnosed 
illness, were denied by an unappealed rating decision dated 
in May 1995.

2.  The evidence received since May 1995 when considered in 
light of all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.


CONCLUSION OF LAW

Evidence submitted to reopen claims of entitlement to service 
connection for a sleep disorder and fatigue, due to an 
undiagnosed illness, is not new and material.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the RO denied the veteran's claims of 
entitlement to service connection for a sleep disorder and 
fatigue, due to an undiagnosed illness, by an unappealed 
rating decision dated in May 1995.  Therefore, the May 1995 
decision is final.  38 U.S.C.A. § 7105.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. § 3.104.  
Title 38, Code of Federal Regulations, Section 3.156(a) 
states that new and material evidence means evidence which 
was not previously submitted to agency decisionmakers which 
bears "directly and substantially" upon the specific matter 
under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Id.; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

I.  Sleep Disorder

Evidence considered by the RO in 1995, included the veteran's 
service medical records, personnel records, private medical 
evidence, and VA medical records.  The veteran's service 
medical records are negative for any findings or complaints 
of a sleep disorder.  An entry in March 1991 reported that 
the veteran complained of being exposed to a cloud of fumes 
that smelled like bleach and irritated his eyes, nose, and 
lungs.  The assessment was exposure to an unknown chemical 
irritant.  Also of evidence was a VA Persian Gulf War 
examination conducted in May 1993, that reported complaints 
of sleep impairment.  The diagnoses included history of 
sleeplessness, with normal a examination.  The examiner 
stated that there was no objective evidence of any disease 
process known to be related to Persian Gulf service.  
Therefore, for the purposes of reopening a claim for service 
connection for a sleep disorder, as due to an undiagnosed 
illness, the veteran must bring evidence that is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim" and that this evidence 
should "contribute to a more complete picture of the 
circumstances surrounding the origin of" a sleep disorder.  
Id. at 1363.

Nonduplicative evidence received subsequent to the rating 
decision in 1995, includes a statement from the veteran 
indicating that while he was in Saudi Arabia during Desert 
Shield and Desert Storm, he was exposed to a cloud of fumes, 
which smelled like bleach.  He reported that it irritated his 
eyes and nose, burned his lungs, and blurred his vision.  The 
veteran noted that his brown shirt turned purple in a matter 
of minutes.  He stated that for approximately two weeks 
subsequent to this incident, when he walked in this area his 
boots would have a purple tint to them.  Four individuals 
signed this statement, noting that they witnessed the 
incident that the veteran described.  A statement from an 
individual who served with the veteran during Desert Shield 
and Desert Storm reported that the veteran had many insect 
bites while serving in Saudi Arabia.  They also noted that 
some of the tents they shared used nonvented heaters with 
"JP8" fuel.  They stated that many times they were engulfed 
in smoke from the oil wells, had a film of oil on their skin, 
and their food was contaminated with oil smoke.  It was also 
noted that the veteran worked in the sand and came in contact 
with used oil.  The Board finds that this evidence is not new 
and material as it does not provide evidence that the veteran 
has a sleep disorder, due to an undiagnosed illness.  
Moreover, the veteran's service medical records reveal that 
the veteran was exposed to a chemical irritant while serving 
in Southwest Asia; accordingly, this evidence is cumulative 
of the evidence considered by the RO in 1995.

A VA outpatient treatment record dated in August 1992, 
reveals that the veteran complained of the inability to sleep 
since returning from Desert Storm.  A VA Persian Gulf War 
examination conducted in February 1993, reported a history of 
sleep disturbance since May 1991.  VA outpatient treatment 
records from February 1997 to August 1998, record complaints 
of difficulty with sleeping.  The diagnoses included 
depressive symptoms and depression.  VA examinations 
conducted in May 1997, reported complaints of sleep 
impairment; however, the veteran reported that he was 
sleeping better since being on antidepressants.  A sleep 
disorder was not, however, diagnosed.  This evidence is not 
new and material as it is cumulative of the evidence 
considered by the RO in 1995.  It does not provide competent 
evidence of a disease process related to Persian Gulf 
service, and therefore, it does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's current complaints of sleep impairment.  

Accordingly, new and material evidence has not been submitted 
to reopen the veteran's claim of entitlement to service 
connection for a sleep disorder, due to an undiagnosed 
illness. 

II.  Fatigue

Evidence considered by the RO in 1995, included the veteran's 
service medical records, personnel records, private medical 
evidence, and VA medical records.  The veteran's service 
medical records are negative for any findings or complaints 
of a fatigue.  An entry in March 1991 reported that the 
veteran complained of being exposed to a cloud of fumes that 
smelled like bleach and irritated his eyes, nose, and lungs.  
The assessment was exposure to an unknown chemical irritant.  
Also considered by the RO in 1995 was a VA Persian Gulf War 
examination conducted in May 1993, that reported complaints 
of easy fatigability.  The diagnoses included symptoms of 
easy fatigability, with a normal physical examination.  The 
examiner stated that there was no objective evidence of any 
disease process known to be related to Persian Gulf service.  
Accordingly, for the purposes of reopening a claim for 
service connection for fatigue, as due to an undiagnosed 
illness, the veteran must bring evidence that is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim" and that this evidence 
should "contribute to a more complete picture of the 
circumstances surrounding the origin of" the veteran's 
complaints of fatigue.  Id. 

Nonduplicative evidence received subsequent to the rating 
decision in 1995, includes a statement from the veteran 
indicating that while he was in Saudi Arabia during Desert 
Shield and Desert Storm, he was exposed to a cloud of fumes, 
which smelled like bleach.  He reported that it irritated his 
eyes and nose, burned his lungs, and blurred his vision.  The 
veteran noted that his brown shirt turned purple in a matter 
of minutes.  He stated that for approximately two weeks 
subsequent to this incident, when he walked in this area his 
boots would have a purple tint to them.  Four individuals 
signed this statement, noting that they witnessed the 
incident that the veteran described.  A statement from an 
individual who served with the veteran during Desert Shield 
and Desert Storm reported that the veteran had many insect 
bites while serving in Saudi Arabia.  He also noted that some 
of the tents they shared used nonvented heaters with "JP8" 
fuel.  He stated that many times they were engulfed in smoke 
from the oil wells, they had a film of oil on their skin, and 
their food was contaminated with oil smoke.  It was also 
noted that the veteran worked in the sand and came in contact 
with used oil.  This evidence is not new and material as it 
does not provide evidence that the veteran has fatigue, due 
to an undiagnosed illness.  Moreover, the veteran's service 
medical records reveal that the veteran was exposed to a 
chemical irritant while serving in Southwest Asia; 
accordingly, this evidence is cumulative of the evidence 
considered by the RO in 1995.

A VA outpatient treatment record dated in July 1991, reported 
that the veteran complained of episodes of headaches and 
dizziness that started while in service, which left him 
feeling "drained."  The diagnoses included anxiety, 
borderline hypertension, and a questionable ear infection.  A 
VA outpatient treatment record dated in August 1992, reveals 
that the veteran complained of fatigue since returning from 
Desert Storm.  The diagnosis was depressive symptoms.  A VA 
Persian Gulf War examination conducted in February 1993, 
reported a history of fatigue that "comes and goes, some 
improved."  Thereafter, a VA outpatient treatment record in 
February 1997, reported complaints of fatigue.  VA 
examinations conducted in May 1997, recorded complaints of 
fatigue upon the veteran's return from Saudi Arabia in 1991.  
However, the veteran reported that he had no current 
complaints.  Fatigue, as due to an undiagnosed illness, was 
not diagnosed.  This evidence is not new and material as it 
is cumulative of the evidence considered by the RO in 1995.  
It provides no competent evidence linking a disease process 
related to Persian Gulf service, and therefore, it does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's complaints of 
fatigue.  Therefore, upon review of the evidence, new and 
material evidence has not been submitted tor reopen the 
veteran's claim of entitlement to service connection for 
fatigue, due to an undiagnosed illness.  

In denying the claims to reopen the issues of entitlement to 
service connection for a sleep disorder and fatigue the Board 
carefully considered the appellant's sworn testimony, as well 
as the lay statements submitted on his behalf.  To the extent 
that these purport to link either disorder to service, to 
include service in the Persian Gulf, the Board finds that 
because the veteran and the lay affiants are not trained in 
the field of medicine their opinions do not constitute 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, this evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims

The Board also considered the representative's argument that 
the provisions of 38 C.F.R. § 3.317 (2000), are unlawful, 
that they exceed the authority of the Secretary, and that 
they are in violation of the statutory rights granted to 
veterans by Congress under 38 U.S.C.A. § 1117 (West Supp. 
2000).  This argument, however, goes to the merits of the 
claim, and not to the question whether new and material 
evidence has been submitted.  As the veteran has not 
submitted new and material evidence the Board does not reach 
the merits of these claims, and hence, the Board cannot reach 
the question presented by the representative.

The provisions of Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) were also 
considered in this case.  This new law, however, specifically 
provides that the amendments of that Act to Title 38 do not 
relieve the appellant of his duty to submit new and material 
evidence.  Id. at § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A.).

Finally, in reaching each of the foregoing decisions because 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claims of entitlement to service 
connection for a sleep disorder and fatigue, due to an 
undiagnosed illness, are denied.  


REMAND

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into VA's adjudication process which impact on the veteran's 
claims of entitlement to service connection for depression 
and memory loss.  As these procedures could not have been 
followed by the RO at the time of the June 1998 rating 
decision, and as these procedures are more favorable to the 
veteran than those previously in effect, further development 
is in order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board observes that the RO denied the claim of 
entitlement to service connection for major depression on the 
basis that it was not well grounded.  The statutory 
requirement that a veteran submit a well-grounded claim, 
however, was repealed by the Veterans Claims Assistance Act 
of 2000, as discussed above.  Hence, due process requires 
that this claim be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  
Bernard, 4 Vet. App. at 392-94.  

Under the new law, a veteran is entitled to a VA medical 
examination which includes an opinion whether there is a 
nexus between the claimed disorder and service.  Although the 
veteran was afforded VA examinations in May 1997, in 
conjunction with his claims, that examinations did not offer 
opinions as to the etiology of the disorders in question.  

Additionally, the May 1997 VA psychiatric examination 
diagnosed "[f]orgetfulness, no dementia."  However, 
objective evidence of memory loss was not reported.  
Therefore, a new examination is necessary to determine 
whether the veteran has objective evidence of memory loss and 
whether he has memory loss as a manifestation of an 
undiagnosed illness related to his Persian Gulf War service.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between his current depression and memory 
loss and his period of active military 
service, as well as postservice medical 
and nonmedical indications of his memory 
loss that can be independently observed 
or verified.  The nonmedical evidence may 
include, but is not limited to, proof of 
time lost from work and competent 
evidence affirming changes in the 
veteran's mental abilities, and mental or 
emotional attitude.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should contact the examiner 
who conducted the VA psychiatric 
examination in May 1997, and request that 
an opinion as to the etiology of the 
veteran's depression be provided.  The 
claims file must be made available to and 
reviewed by the examiner and the report 
should reflect that such a review was 
made.  Based upon the evidence of record, 
the examiner should state whether it is 
at least as likely as not that the 
veteran's current depression is related 
to his period of active duty.  A complete 
rationale for any opinion expressed 
should be included in the report.  Any 
report prepared should be typed.

3.  If the examiner who conducted the VA 
psychiatric examination in May 1997 is no 
longer available, the veteran should be 
afforded an appropriate substitute 
examination to determine the etiology of 
any depression found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is at least as likely as 
not that any depression found is related 
to the veteran's active duty service.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

4.  The veteran should be afforded a VA 
examination to determine the etiology of 
any memory loss found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  The 
examiner should determine whether the 
veteran has objective evidence of memory 
loss.  If so, the examiner should note 
whether it is at least as likely as not 
that the manifestations are attributable 
to a known diagnostic disability or 
disabilities.  If the manifestations 
cannot be attributed to a diagnosed 
illness, the examiner should be asked to 
determine if more than 50 percent of the 
clinical evidence shows that an 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that any undiagnosed illness was 
caused by a supervening postservice 
event.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed. 

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Thereafter, the RO 
should readjudicate the veteran's claims 
of entitlement to service connection for 
major depression on the merits, and 
entitlement to service connection for 
memory loss, due to an undiagnosed 
illness.  If any issue on appeal remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
provide an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 


